Exhibit 10.1

NEITHER THIS SECURITY NOR ANY SECURITY INTO WHICH IT MAY BE CONVERTED HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR APPLICABLE STATE SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY SECURITY INTO
WHICH IT MAY BE CONVERTED NOR ANY INTEREST OR PARTICIPATION HEREIN OR THEREIN
MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
DISPOSED OF AT ANY TIME IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM REGISTRATION.

NOTICE OF SUBORDINATION

          THIS NOTE IS SUBORDINATED TO ALL SENIOR INDEBTEDNESS (AS DEFINED
HEREIN) OWING TO WELLS FARGO FOOTHILL, LLC, AND CERTAIN OTHER LENDERS. BY
ACCEPTANCE OF THIS NOTE, THE HOLDER HEREOF AGREES TO BE BOUND BY THE
SUBORDINATION PROVISIONS SET FORTH HEREIN.

VELOCITY INVESTMENTS, LLC
a New Jersey limited liability company

14% SUBORDINATED NOTE

No. __

 

$_______

May __, 2008

          FOR VALUE RECEIVED, VELOCITY INVESTMENTS, LLC, a New Jersey limited
liability company (the “Company”), hereby promises to pay to ________________,
(hereinafter referred to as the “Holder”), or registered assigns, the principal
sum of _____________ Dollars ($_______), with interest at a rate of fourteen
percent (14.0%) per annum.

1.       This Note. Unless this subordinated note (“Note”) is otherwise redeemed
pursuant to Section 5 hereof, interest and principal on this Note shall be
payable at the address indicated in the Subscription Agreement executed by the
Holder in connection with the investment in this Note or any such other address
as the Holder may from time to time designate in writing to the Company,
regardless of whether payment becomes due on the Maturity Date (as defined
below) or upon the occurrence of an Event of Default (as defined below).

2.       Payment of Principal and Interest. This Note will mature on November
__, 2011 (the “Maturity Date”). Interest shall be payable quarterly in arrears
beginning on the last day of the month that is four months from the date of this
Note (each, an “Interest Payment Date”). Interest shall be computed based on the
actual number of days elapsed, but on the basis of a 360-day year of twelve
30-day months calculated on the unpaid balance of the principal sum from the
date of issue. Principal shall be due and payable upon the Maturity Date or upon
the occurrence of an Event of Default (as defined below). Except as provided
herein, all payments of principal and interest by the Company under this Note
shall be made in United States dollars in immediately available funds to an
account specified by the Holder.

--------------------------------------------------------------------------------



3.       Security Interest

          (a)      To secure the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of all of
the obligations and liabilities of the Company to the Holder under this Note
(the “Obligations’), the Company hereby assigns, pledges and grants to Holder, a
continuing subordinated security interest in and lien upon all of the Company’s
property and assets (the “Collateral”), whether real or personal, tangible or
intangible, and whether now owned or hereafter acquired, or in which it now has
or at any time in the future may acquire any right, title or interest, including
without limitation, all of the following property in which it now has or at any
time in the future may acquire any right, title or interest: all accounts,
inventory, equipment, goods, documents, instruments (including, without
limitation, promissory notes), contract rights, general intangibles (including,
without limitation, payment intangibles), chattel paper, supporting obligations,
investment property, letter-of-credit rights, trademarks, tradestyles, patents
and copyrights in which the Company now has or hereafter may acquire any right,
title or interest, all books, records, computer programs, tapes, disks, and
related data processing software that at any time evidence or contain
information relating to Collateral or are otherwise necessary or helpful in the
collection thereof or realization thereof; all proceeds and products thereof
(including, without limitation, proceeds of insurance) and all additions,
accessions and substitutions thereto or therefor. The Company authorizes the
Holder to file such financing statements and amendments thereto and all other
documents and instruments and to do such other acts and things as are reasonably
necessary to establish and maintain a valid, enforceable, perfected security
interest in the Collateral as provided herein and the other ·rights and security
contemplated hereby all in accordance with the Uniform Commercial Code of the
State of New Jersey as in effect from time to time. The security interest
granted hereby shall be prior in right to all other security interests granted
by the Maker in its assets, except that such security interest will be junior in
right to the security interest held by Wells Fargo Foothill, LLC as set forth in
Section 4 of this Note.

4.       Subordination. The Holder hereby irrevocably and unconditionally
subordinates his, her or its right of payment and collection under this Note to
all Senior Indebtedness of the Company. “Senior Indebtedness” shall mean all
indebtedness of the Company, including, without limitation, the Company’s
obligations under that certain Loan and Security Agreement, dated as of January
27, 2005 (as heretofore or hereafter amended, from time to time, the “WFF Loan
Agreement”), among Velocity Asset Management, Inc., the Company and WFF, but
“Senior Indebtedness” shall not include any other indebtedness of the Company
incurred following the issuance of this Note that qualifies as long-term debt in
accordance with U.S. generally accepted accounting principles. In furtherance of
the foregoing, except as expressly permitted herein, the Company will not make,
and no Holder of this Note will accept or receive, any payment of this Note
until all the Senior Indebtedness has been indefeasibly paid in full in cash. If
any Holder of this Note shall receive any payment on account of this Note in
violation of the subordination provisions of this Note, it shall hold such
payment in trust for the benefit of the holders of the Senior Indebtedness and,
promptly upon discovery or notice of such violation, pay it over to such holders
for application in payment of the Senior Indebtedness. So long as no Default or
Event of Default (as such terms are defined in the WFF Loan Agreement) shall
have occurred and be continuing, or would result therefrom, the Company may pay
to the Holder and the Holder may accept and retain, (i) regularly scheduled
payments of interest and principal as and at the times when due and payable
under this Note, as originally executed and delivered, or, with the prior
written consent of WFF, as amended and (ii) with the prior written consent of
WFF, other payments prior to the due date thereof, including, but not limited
to, those arising upon the acceleration of the Company’s obligations hereunder
pursuant to Section 9 herof. The holders of the Senior Indebtedness are intended
to be third-party beneficiaries of this Note. As such, this Note may not be
modified except by an instrument in writing signed by the holders of the Senior
Indebtedness.

--------------------------------------------------------------------------------



5.       Call of Notes by the Company. The Company shall not, directly or
indirectly, call for redemption, redeem, prepay, repurchase, or otherwise
acquire (any such event referred to herein as a “call”) this Note or any portion
thereof except as set forth in this Section 6.

          a.       Optional Redemption Upon Call by the Company. Beginning on
the date hereof, the Company may, at its option, call this Note at a price equal
to the outstanding principal sum of, plus accrued but unpaid interest on, any
late charges associated with this Note and a call premium as follows:

 

 

 

 

(i)

From the date hereof through [________ __,] 2009 - 104.0% of the principal
amount

 

 

(ii)

From [________ __, ___] through [________ __, ___] - 103.0% of the principal
amount

 

 

(iii)

From [________ __, ___] through [________ __, ___] - 102.0% of the principal
amount

 

 

(iv)

From [________ __, ___] through [________ __, ___] - 101.0% of the principal
amount

 

 

(v)

From [________ __, ___] through [________ __, ___] - 100.5% of the principal
amount

          b.       Notice of Call. The right of the Company to call this Note
pursuant to this Section 6 shall be conditioned upon the Company’s giving notice
of such call (the “Call Notice”, and the date the Call Notice is given being
referred to as the “Call Notice Date”), by personal delivery, overnight courier,
certified mail or by facsimile, signed by an authorized officer, to the Holder
of this Note, not less than sixty (60) days prior to the date upon which the
call is to be effective (the “Call Effective Date”). The Call Notice shall be
irrevocable and shall specify the Call Effective Date, which may not be less
than 60 days after the Call Notice Date.

--------------------------------------------------------------------------------



6.       Transfer. Subject to the provisions of the legend above, this Note is
freely transferable, in whole or in part, by the Holder, and such transferee
shall have the same rights hereunder as the Holder. The Company may not assign
or delegate any of its obligations under this Note without the prior written
consent of the Holder (or its successor, transferee or assignee). Upon surrender
of this Note for transfer or exchange, a new Note or new Notes of the same
tenor, dated the date to which interest has been paid on the surrendered Note
and in an aggregate principal amount equal to the unpaid principal amount of
this Note so surrendered, will be issued to and registered in the name of the
transferee or transferees. The Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payments and
for all other purposes.

7.       Note Register. This Note is transferable only upon the books of the
Company which it shall cause to be maintained for such purpose. The Company may
treat the registered holder of this Note as the Holder appears on the Company’s
books at any time as the Holder for all purposes.

8.       Defaults and Remedies. The entire unpaid principal of this Note shall
become and be immediately due and payable upon written demand by the Holder,
without any other notice or demand of any kind or any presentment or protest, if
any one of the following events (each, an “Event of Default”) shall occur and be
continuing at the time of such demand, whether voluntarily or involuntarily, or,
without limitation, occurring or brought about by operation of law or pursuant
to or in compliance with any judgment, decree or order of any court or any
order, rule or regulation of any governmental body:

          a.       the Company is delinquent in payment of any interest for a
period of more than 30 days or the Company fails to pay the entire principal
amount of this Note within ten days after the Maturity Date;

          b.       the Company defaults in any of its other financial
obligations in excess of $500,000 that are not cured within 30 days;

          c.       the Company, pursuant to or within the meaning of any
applicable U.S. federal and state laws relating to bankruptcy, insolvency,
winding up, administration, receivership and other similar matters for the
relief of creditors (each, a “Bankruptcy Law”):

                    i.       commences a voluntary case;

                    ii.      consents to the entry of an order for relief
against it in an involuntary case;

                    iii.     consents to the appointment of a custodian of it or
for any substantial part of its property;

                    iv.      makes a general assignment for the benefit of its
creditors; or

                    v.       is unable to, or admits in writing its inability
to, pay its debts as they become due.

--------------------------------------------------------------------------------



          d.       there shall be commenced against the Company any case,
proceeding or action of the type referred to below or a court of competent
jurisdiction enters an order or decree under any Bankruptcy Law that:

                    i.       is for relief against the Company in an involuntary
case;

                    ii.      appoints a custodian of the Company or for any
substantial part of its property; or

                    iii.     orders the winding up or liquidation of the
Company.

Upon an Event of Default, without any further notice or demand, in addition to
and not in limitation of any other rights or remedies which the Holder may
otherwise have, the Company shall pay the Holder a late charge computed at the
rate of 18% per annum of the amount not paid. Notwithstanding the foregoing, an
Event of Default under Section 9(b) hereof shall not constitute an Event of
Default without written notice from the holders of a majority of the principal
amount of the Notes then outstanding.

9.       Parity of Notes. In the event any other holder of notes issued
contemporaneously with this Note (each, and “Offering Note” and, collectively,
the “Offering Notes”) elects to accelerate the Offering Note held by such holder
as a result of an Event of Default, the Company shall notify the Holder of this
Note of such event and all holders of Offering Notes shall be deemed to have
equal parity.

10.      Loss, Etc., of Note. Upon receipt of evidence satisfactory to the
Company of the loss, theft, destruction or mutilation of this Note, and of
indemnity reasonably satisfactory, to the Company if lost, stolen or destroyed,
and upon surrender and cancellation of this Note if mutilated, and upon
reimbursement of the Company’s reasonable incidental expenses, the Company shall
execute and deliver to the Holder a new Note of like date, tenor and
denomination.

11.      Amendment, Waiver Etc., By Holder. The terms of this Note may be
amended or waived upon the written consent of the Company and the Holder.

12.      Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New Jersey.

13.      Waiver. The Company hereby waives presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance or enforcement of this Note. If an action is
brought for collection under this Note, the Holder shall be entitled to receive
all costs of collection, including, but not limited to, its reasonable
attorneys’ fees.

--------------------------------------------------------------------------------